Daniels, J.
No other points in support of the appeals have been taken in this action beyond those presented in the other two cases, (ante, 702, 706.) The rulings at the trial were quite similar; so much so as not to distinguish this case from those. In the submission of it to the jury their province was limited solely to the consideration .of the damages; and nothing was said or intimated which was not entirely pertinent to the questions presented by the evidence. The rights of each party were considered and protected by what was said, and the charge was fully within the range of the law and the evidence. Ho reason appears for questioning the correctness of the rulings or the amount of the verdict, and the judgment and order should be affirmed. All concur.